Exhibit 10.1

 

LOGO [g270803g38k34.jpg]   

450 S. Orange Avenue

Orlando, FL 32801

Tel 866.745.3797

Fax 407.540.7653

www.CorporateCapitalTrust.com

 

Mailing Address:

P.O. Box 4920

Orlando, Florida 32802-4920

December 16, 2011

 

CNL Fund Advisors Company

450 S. Orange Avenue

Orlando, FL 32801

Attention: Paul S. Saint-Pierre

Chief Financial Officer

  

KKR Asset Management LLC

555 California Street, 50th Floor

San Francisco, CA 94104

Attention: Nicole J. Macarchuk

General Counsel

 

  RE: Amendment 2 to Expense Support and Conditional Reimbursement Agreement
Dated as of June 7, 2011, as amended

Ladies and Gentlemen:

This letter confirms our intent that, effective as of immediately before the
close of business on December 31, 2011, in accordance with Section 4.4 thereof,
the above-referenced agreement among us (the “Agreement”) is hereby amended as
follows:

 

  1. The reference to “December 31, 2011” in Section 1 of the Agreement is
hereby deleted, and “March 31, 2012” is inserted in the place of such deleted
reference.

 

  2. Each reference to “50%” in Section 1 of the Agreement is hereby deleted,
and “32.5%” is inserted in the place of each such deleted reference.

 

  3. The definition of “(b) “Operating Expenses”“ in Section 1 of the Agreement
is hereby deleted in its entirety and the following definition is inserted in
the place of such deleted definition: “(b) “Operating Expenses” for any period
means all costs and expenses paid or incurred by the Company, as determined
under generally accepted accounting principles, including base advisory fees
payable pursuant to the Advisory Agreements, and excluding (i) incentive
advisory fees payable pursuant to the Advisory Agreements, (ii) offering and
organization expenses, and (iii) all interest costs related to indebtedness for
such period, if any.”

 

  4. All references in the Agreement to “Agreement” shall be deemed to mean the
Agreement as modified by this letter. This letter shall be deemed incorporated
into and to form part of the Agreement. Except as modified hereby, the Agreement
remains in full force and effect in accordance with its terms.

If the foregoing accurately reflects our agreement, please indicate your
acceptance hereof by countersigning a copy of this letter and returning a
counterpart of such copy to the attention of the undersigned. Thank you.

 

 

Corporate Capital Trust, Inc. is advised by CNL Fund Advisors Company and KKR
Asset Management, LLC



--------------------------------------------------------------------------------

Sincerely, /s/ Andrew A. Hyltin

Andrew A. Hyltin

President and Chief Executive Officer

 

AGREED AND ACCEPTED:

 

CNL FUND ADVISORS COMPANY

   

AGREED AND ACCEPTED:

 

KKR ASSET MANAGEMENT LLC

By:   /s/ Paul S. Saint-Pierre     By:   /s/ Nicole J. Macarchuk Name:   Paul S.
Saint-Pierre     Name:   Nicole J. Macarchuk Title:   Chief Financial Officer  
  Title:   General Counsel

 

2